Appeal by the defendant from a judgment of the Supreme Court, Kings County (Corriero, J.), rendered December 20, 1990, convicting him of attempted criminal possession of a controlled substance in the first degree, upon his plea of guilty, and sentencing him to an indeterminate term of three years to life imprisonment.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the defendant’s conviction to attempted criminal possession of a controlled substance in the second degree; as so modified, the judgment is affirmed.
The sentence imposed by the Supreme Court was less than the minimum available under the terms of the Penal Law (see, Penal Law § 70.00 [3] [a] [i]; § 110.05 [1]; § 220.43). Under all the circumstances of this case, we conclude that the appropriate remedy is to give effect to the intent of the parties’ plea agreement by reducing, with the consent of the People, the grade of the offense upon which the defendant’s conviction is based (see, Penal Law § 70.00 [3] [a] [ii]; § 220.41; People v Herniquez, 188 AD2d 617; People v Laino, 186 AD2d 226; People v Brown, 147 AD2d 489). Mangano, P. J., Bracken, Rosenblatt, Copertino and Pizzuto, JJ., concur.